DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.

Claim Objections
Claim 35 is objected to for the limitation “ground-engaging wear part from the earth working”.  It appears this should be “earth working equipment” to align with the previous recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US 20150107075) in view of HARJAR (US 4459898) further in view of KALB (US 20160236357 A1).
As to claim 6, CLARKE teaches an apparatus for removing a ground-engaging wear part from earth working equipment comprising: a manipulator (Figure 27b teaches a manipulator (29).); a joint secured to the manipulator and including a base to secure the joint to the manipulator (Figure 27b teaches a joint (end of the arm of 29) in between the tool (197) and the manipulator (29).), an adapter (Figure 27b teaches various tools (193, 191, 195, 32, 199) that are secured to the joint.  Figure 17 and Paragraph 0122 discuss a tool changer (47) that is an adapter for connecting the tools.), and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part (Figure 27b teaches grippers (193) and a removal tool (195) coupled to the joint.), and the manipulator in cooperation with the joint and the tool can remove the ground engaging wear part from the earth working equipment. (Paragraph 0135 teaches the tool (191) is used to remove a wear part.) CLARKE also teaches the use of hydraulics (Paragraph 0018) and that the tool is located on the end of a manipulator. (Figure 27A)
CLARKE does not explicitly disclose components movably joined together in close proximity with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two, and hydraulically-driven actuators to selectively move and hold the components about the axes.
However, HARJAR teaches components movably joined together in close proximity with each other between the base and the adapter (Figure 1 teaches a three axis joint located between a base (40) and an adapter (30b).) to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two (Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation and that the axis of the second (29) will always intersect the axis of the first (28) and third (30).), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Col. 4, Lines 4-30 teach the three actuators are hydraulic actuators.)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of HARJAR with the manipulator of CLARKE in order to maximize the maneuverability of the robot and allow it to be moved into (HARJAR, Col. 1, Lines 20-24) CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of HARJAR with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
CLARKE does not explicitly disclose a tool secured to the adapter by a connector including a hook.  CLARKE does not specify the structure of the tool changer (47), but does state in Paragraph 0122 that the changer allows the quick changing from one tool to another.
However, KALB teaches a tool secured to an adapter by a connector including a hook. (Figure 1 teaches a tooling assembly (104) that is connected to a base structure (102) with a hook (188) connector.  KALB’s background section states that the invention is related to robotic arms with tooling fitted to it, including clamps/grippers.  See Paragraphs 0002 and 0024)
One of ordinary skill would have been motivated to apply the known quick connect/disconnect coupling technique of KALB to the tool changer device of CLARKE in order to easily align the tool with the adapter by hooking the hook over the corresponding connector on the base. (KALB Paragraph 0050 discusses the alignment of the coupler (180) by hooking the hook (188) to the flange (118), then rotating coupler (180) into axial alignment.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known quick connect/disconnect coupling technique of KALB to the tool changer device of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (HARJAR, Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation.  The first (28) allows for pitch, the second (29) allows for yaw, and the third (30) allows for roll.)

As to claim 8, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 6 including a manifold to direct flow of hydraulic fluid to the actuators. (HARJAR, Figure 1 teaches a group of valves (50, 87, 107) that branch into multiple hydraulic lines (50a, 50b, 87a, 87b, 107a, 107b) to provide fluid to the actuators.) 

As to claim 11, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 6 wherein the manipulator is movably about multiple axes by hydraulic actuators. (CLARKE, Paragraph 0018 teaches the use of hydraulics for the manipulator.)

As to claim 38, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 6, wherein the tool is further configured to release a locking element securing the ground-engaging wear part to the earth working equipment. (CLARKE, Figure 27b teaches a removal tool (195) that is used in conjunction with the adjustment mechanism (193) to remove the locking mechanism.  See Paragraph 0135.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  CLARKE in view of HARJAR and KALB, as applied in claim 8 above, further in view of MASON (US20170145655).
As to claim 9, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 8 including a manifold. (HARJAR, Figure 1 teaches a group of valves (50, 87, 107) that branch into multiple hydraulic lines (50a, 50b, 87a, 87b, 107a, 107b) to provide fluid to the actuators.) 
CLARKE in view of HARJAR and KALB does not explicitly disclose a controller or a communication device to receive wireless signals for the controller.
However, MASON teaches a controller and a communication device to receive wireless signals for the controller associated with a hydraulic manifold for a tool (Paragraph 0041 teaches the use of a hydraulic manifold to control movements of the tool.  Paragraph 0048 teaches the use of a wireless network to interface with the control system.)
One of ordinary skill in the art would have been motivated to apply the known wireless control and controller technique of MASON with the manifold of HARJAR in order to allow the operator to control the system from a remote location.  (MASON, Paragraph 0048)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known wireless control and controller technique of MASON with the manifold of HARJAR because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of HARJAR (US4459898) and KALB (US 20160236357 A1), as applied in claim 8 above, further in view of WEYER (US 20110147032 A1).
As to claim 10, CLARKE in view of HARJAR and KALB teaches the apparatus of claim 8 including hydraulic lines secured to an exterior of the adapter to provide hydraulic fluid to components of the manipulator/joint. (HARJAR, Figure 1 teaches lines (50a, 50b, 87a, 87b, 107a, 107b) that run along the exterior of the device.  CLARKE Paragraph 0134 teaches the use of hydraulics in the tool at the end of the joint.)
CLARKE in view of HARJAR and KALB does not explicitly disclose hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter.
However, WEYER teaches hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter. (WEYER Figure 11 teaches exterior lines (L12, L14) that provide hydraulic fluid to the tool (220).  Paragraph 0107 teaches the hydraulic fluid linkages.)
One of ordinary skill would have been motivated to combine the hydraulic couplers of WEYER to the multi axis joint and tool of CLARKE in view of HARJAR and KALB in order to supply hydraulic fluid to the tool.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the hydraulic couplers of WEYER to the multi axis joint and tool of CLARKE in view of HARJAR and KALB because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of HARJAR (US4459898), further in view of KALB (US 20160236357 A1).
As to claim 35, CLARKE teaches a process for removing a ground-engaging wear part from earth working equipment comprising: operating a manipulator (Figure 27a teaches a manipulator (29) that controls the movement of the tool.), a joint (Figure 27b teaches a joint between the tool (199) and the manipulator (29).) and a tool secured to the joint to grip a wear part secured to the earth working equipment (Figure 27a teaches grippers (191) that are configured to secure a wear part.), wherein the joint includes a base to secure the joint to the manipulator (Figure 27b teaches the manipulator (29) has an arm (base) where the tools (199, 195, 193) are connected.), an adapter to secure the tool to the joint (Figure 27b teaches an area at the end of the arm of the manipulator (29) where the tools (199, 195, 193) are connected.), and operating the tool to grip the ground-engaging wear part; and operating the manipulator, the joint and/or the tool to remove the ground-engaging wear part from the earth working equipment. (Figure 27b teaches a removal tool (195) that is used in conjunction with the grippers (193) to remove the wear part.  See Paragraph 0135.) CLARKE also discloses the use of hydraulics for the manipulator. (Paragraph 0018)
CLARKE does not explicitly disclose components movably joined together in close proximity with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two, and hydraulically-driven actuators to selectively move and hold the components about the axes.
However, HARJAR teaches components movably joined together in close proximity with each other between the base and the adapter (Figure 1 teaches a three axis joint located between a base (40) and an adapter (30b).) to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel (Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation and that the axis of the second (29) will always intersect the axis of the first (28) and third (30).), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Col. 4, Lines 4-30 teach the three actuators are hydraulic actuators.)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of HARJAR with the manipulator of CLARKE in order to maximize the maneuverability of the robot and allow it to be moved into cramped spaces and increase the overall utility of the robot. (HARJAR, Col. 1, Lines 20-24) CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of HARJAR with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
CLARKE does not explicitly disclose a tool secured to the adapter by a connector including a hook.  CLARKE does not specify the structure of the tool changer (47), but 
However, KALB teaches a tool secured to an adapter by a connector including a hook. (Figure 1 teaches a tooling assembly (104) that is connected to a base structure (102) with a hook (188) connector.  KALB’s background section states that the invention is related to robotic arms with tooling fitted to it, including clamps/grippers.  See Paragraphs 0002 and 0024)
One of ordinary skill would have been motivated to apply the known quick connect/disconnect coupling technique of KALB to the tool changer device of CLARKE in order to easily align the tool with the adapter by hooking the hook over the corresponding connector on the base. (KALB Paragraph 0050 discusses the alignment of the coupler (180) by hooking the hook (188) to the flange (118), then rotating coupler (180) into axial alignment.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known quick connect/disconnect coupling technique of KALB to the tool changer device of CLARKE because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 16 August 2021, with respect to the rejection(s) of claim(s) 6-8, 11, and 35 under 35 U.S.C. 103 have been fully considered CLARKE (US20150107075) in view of HARJAR (US4459898) further in view of KALB (US 20160236357 A1).
Applicant’s arguments regarding “a connection with a hook” were convincing.  CLARKE does not explicitly disclose how the tools are connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
DIETENS (US 20080008546 A1) teaches the use of a multi-axis manipulator to grip and remove a fastener from a ground engaging wear part.  (See Figure 3)
WEEKS (US 20180251345 A1) teaches a quick disconnect system for the end of a manipulator that has hooks (53).  (See Figure 6A)
BEAUDOIN (US 20190106858 A1) teaches hooks used to attach an implement to the end of a manipulator. (See Figure 1A)
GILMORE (US 6301811) teaches hooks (60) to attach a component to a manipulator. (See Figure 2)
MOON (US 6408906) teaches a three non-parallel axis movement end effector device at the end of a manipulator. (See Figure 3)
SHORT (US 7032335) teaches hooks used in a tool connection. (See Figure 2)
KRUMBACHER (US 9102065) teaches a manipulator with three non-parallel axis movement. (See Figure 1)
JACOBSEN (US 9789603) teaches a manipulator with three non-parallel axis movement. (See Figure 2A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726